DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group I, drawn to an enucleated erythroid cell comprising TLR2 and TLR4, to making the enucleated erythroid cell, and to using the enucleated erythroid cell to treat CMV infection, in the reply filed on 8/3/2022 is acknowledged.
Since searches for the elected species rendered results pertinent to treating HIV by using CD4 and CCR5, these species are rejoined and examined together with the elected species of TLR2/TLR4 and CMV therapy.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 3, 10-14, 16-21, 26, and 27 have been cancelled.  
Claims 2, 7-9, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 
	Claims 1, 4-6, 15, 22, 23, 25, and 28-31 are under examination.
	Claim 5 is examined to the extent that it reads on treating HIV infection.  
Claims 6 and 30 are examined to the extent that they read on CD4, CCR5, TLR4, and TLR2.  
Claim 23 is examined to the extent that it reads on lack of a sortase transfer signature.

Claim Objections
2.	Claim 1 is objected to because of the recitation that the first and second polypeptides have “agent-additive, agent-synergistic” activity.  Appropriate correction to “additive, synergistic” is required.

3.	Claims 4 and 29 are objected to because of the recitation “an enucleated erythroid cell of claim 1”.  Appropriate correction to “the enucleated erythroid cell of claim 1” is required.

4.	Claim 23 is objected to because of the recitations “the first or the second” (lines 3, 5, and 9) and “the first and/or the second” (line 14).  Appropriate correction to “the first and the second” is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 5, 6, 15, 22, 23, 25, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser (PGPUB 2017/0082392; cited on the IDS filed on 12/8/2021).
	Glaser teaches modified erythrocytes comprising viral receptors and using the modified erythrocytes in an amount effective to prevent the virus from infecting the target cells via the absorption of the virus to the respective receptors present on the surface of the modified erythrocytes; the virus is destroyed by phagocytes during erythrophagocytosis.  While Glaser specifically discloses CD4 in combination with CXCR4 or CCR5 for HIV therapy (i.e., pathway-based), Glaser teaches that erythrocytes could be modified with receptors for other viruses, including CMV.  Glaser teaches preparing the modified erythrocytes by contacting nucleated erythroid precursor cells with nucleic acids encoding the receptors and further culturing under conditions suitable for differentiation into erythrocytes expressing the receptors (claims 1, 4-6, 15, 25, and 28-31) (see Abstract; [0005]; [0010]; [0012]-[0013]; [0016]; [0064]-[0065]; [0071]-[0072]).  Since Glaser does not teach sortase, it follows that CD4 and CXCR4/CCR5 lack a sortase transfer signature (claims 22 and 23).  Thus, Glaser teach all claim limitations and anticipates the claimed invention.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-6, 15, 22, 23, 25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, in view of each Compton et al. (J. Virol., 2003, 77: 4588-4596), Yew et al. (PLOS ONE, 2012, 7: 1-17), and Brune et al. (Current Protocols in Immunology, 1999: 19.7.1-19.7.13; cited on the IDS filed on 12/28/2020).
Glaser’s teachings are applied as above for claims 1, 4-6, 15, 22, 23, 25, and 28-31.  Glaser does not teach TLR 2 and TLR4 (claims 6 and 30).  However, Glaser teaches that erythrocytes could be modified such as to obtain a composition suitable to treat CMV infections.  While Glaser does not specifically teach modifying the erythrocytes with TLR 2 and TLR4, doing so is suggested by the prior art.  For example, Compton et al. teach that TLR2 on monocytes recognizes CMV virions, where the interaction of TLR2 with CMV triggers the production of inflammatory cytokines.  Compton et al. teach that monocytes are sites for CMV latency in vivo, that virus replication can be reactivated from the latently infected monocytes in a differentiation-dependent manner, and that the pathological process associated with CMV reactivation is mediated by the inflammatory cytokines produced by monocytes via the interaction of CMV with TLR2.  Compton et al. suggest therapy by inhibiting the release of inflammatory cytokines (see Abstract; paragraph bridging p. 4589 and 4590; paragraph bridging p. 4593 and 4594; p. 4594, column 2, last paragraph).  Yew et al. teach that, similar to TLR2, TLR4 contributes to CMV-induced signaling and inflammatory cytokine production in monocytes; the recognition of CMV by TLRs could serve as intervention point for CMV infection (see Abstract; p. 2; p. 4; p. 9, column 2; paragraph bridging p. 9 and 12; p. 12, column 2, first full paragraph).  Based on these teachings, one of skill in the art would have known that the interaction between CMV and TLR2/4 on monocytes is responsible for the release of the inflammatory cytokines responsible for CMV infection and would have reasonably concluded that inhibiting this interaction would prevent the release of inflammatory cytokines by monocytes.  One of skill in the art would have found obvious to modify Glaser by using TLR2 and TLR4 as receptors with the reasonable expectation of obtaining modified erythrocytes decoys suitable for treating CMV infection by capturing and eliminating the CMV virions via erythrophagocytosis
Furthermore, animal models for CMV infection were known in the prior art.  For example, Brune et al. teach a mouse model suitable for developing anti-CMV therapies (see p. 19.7.1-19.7.2).  One of skill in the art would have found obvious to administer the TLR2/TLR4-modified erythrocytes decoys to the mouse model of Brune et al. with the reasonable expectation that doing so would provide therapy by eliminating CMV from circulation thus preventing the production of inflammatory cytokines.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	No claim is allowed.  No claim is free of prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633